DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-12 of U.S. Application No. 16/366/096 filed on 03/27/2019 have been examined.
The remarks filed on 01/31/2022 has been entered and fully considered.
Claims 1-12 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Response to Arguments
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-8 and 10-12 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-8 and 10-12 have been withdrawn.


Allowable Subject Matter
Claims 1-12 are allowed over the prior art of record.
As per claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:	The prior art fails to explicitly teach or suggest or render obvious a SOC determiner configured to determine an idle stop enable SOC that is a state of charge of the storage battery that permits the idle stop mode to be entered to stop the internal combustion engine, the idle stop enable SOC is the sum of the SOC lower limit and a SOC of the storage battery that is at least the consumed amount of electric power calculated by the consumed power calculator, -2-Application No. 16/366,096wherein the control apparatus is configured such that the stop controller does not stop the internal combustion engine in the idle stop mode when the idle stop enable SOC is less than the state of charge of the storage battery.
Claims 2-12 depend from claim 1 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662